NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANDREW L. WILSON, III,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1590
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.


ROTHSTEIN-YOUAKIM, Judge.

             Andrew L. Wilson, III, appeals from the March 2017 order revoking his

probation based on his alleged failure to comply with the special condition that he enter

and successfully complete the ACTS Dual-Diagnosis treatment program. Wilson

argues that the trial court improperly revoked his probation based solely on hearsay.
During the pendency of this appeal (indeed, long before even the initial brief was filed),

Wilson completed the thirteen-month prison sentence imposed upon revocation, and we

ordered him to show cause why the appeal should not be dismissed as moot. See

Bush v. State, 135 So. 3d 1108, 1110 (Fla. 2d DCA 2013) (on reh'g) (explaining that the

appeal of a probation revocation may not be moot upon the defendant's completion of

his sentence on revocation if the defendant faces collateral consequences stemming

from the revocation itself). Having received Wilson's response, we dismiss the appeal

as moot.

               Wilson first argues that his appeal is not moot because "it is at least

arguable that he can avoid liability for certain incarceration costs and other correctional

costs." Here, however, he is simply quoting Bush, 135 So. 3d at 1110—which we cited

in our order to show cause—back to us. This was Wilson's opportunity to identify any

incarceration and correctional costs for which he is liable, even arguably, and he failed

to avail himself of it.

               Wilson also argues that if he is convicted of another offense in the future,

particularly a sex offense, this revocation of probation may expose him to a harsher

penalty or render it less likely for him to be sentenced to probation in that case.1 We

hope that Wilson's pessimistic speculation remains just that. But even if it is instead

prescient, we are hard-pressed to conclude that this revocation for failure to comply with

a special condition involving treatment, rather than Wilson's recidivism and repeated

violations of probation over his approximately thirty-year criminal history—which includes

convictions for, among other things, grand theft, possessing cocaine, false


               1Wilson    has never been convicted of a sex offense.


                                             -2-
imprisonment, aggravated fleeing and eluding, and robbery with a gun or deadly

weapon—will be the straw that breaks the camel's back.

               Finally, Wilson argues that if he is correct in his challenge to the

revocation, he is "entitled to have justice done" and "an opinion on the merits of this

case would provide guidance to the lower court should this issue arise again in the

future." As to the former, we emphasize that Wilson is challenging not a conviction but

a revocation of his probation, and that revocation was based not on a new law offense

but on the alleged violation of a special condition involving treatment—any "justice"

interest in the outcome is, at this point, negligible. As to the latter, the law is already

well established that a trial court may not revoke probation based solely on hearsay.

See, e.g., Russell v. State, 982 So. 2d 642, 646 (Fla. 2008); Carrington v. State, 168

So. 3d 285, 287 (Fla. 2d DCA 2015); Casas v. State, 27 So. 3d 203, 206 (Fla. 2d DCA

2010); Boyd v. State, 1 So. 3d 1186, 1187 (Fla. 2d DCA 2009). Another opinion to that

effect will add little, if anything, to the mix.

               Accordingly, this appeal is dismissed as moot.


KELLY, J., Concurs.
SILBERMAN, J., Concurs in result only.




                                                   -3-